per curiam:
Contra John Doe, c/p Papóte, se presentó denuncia por la muerte a tiros de Nelson Benitez Méndez el 20 de marzo de 1976. Se identificó a Papóte por fotogra-fías. Su nombre era Edwin Agosto Vázquez. Se averiguó que había huido de Puerto Rico.
En junio de 1979 Agosto pudo ser extraditado. Se celebró la vista preliminar y se presentaron las acusacio-nes correspondientes ante el Tribunal Superior, por ase-sinato en primer grado e infracción del Art. 8 de la Ley de Armas. Se señaló el acto de lectura de acusación para el 18 de septiembre de 1979. El acusado no compareció. Se había evadido nuevamente del país.
En 1981 fue extraditado por segunda vez. Se celebró el acto de lectura de la acusación. Comenzó el juicio en su fondo. El imputado se acogió a que los casos se ventilasen ante tribunal de derecho. Luego se percató el tribunal de que a la fecha de los hechos el acusado, ya mayor de 21 años, sólo tenía 16 años de edad. El tribunal ordenó el archivo de las acusaciones. El Procurador General acudió en alzada ante este foro. Expedimos el auto de certiorari solicitado.
El tribunal de instancia señaló que nunca se le some-tieron las querellas a la Sala de Asuntos de Menores, por lo que ésta nunca asumió jurisdicción y nunca pudo renun-ciar a la misma. De este hecho dedujo que la sala ordinaria del Tribunal Superior nunca adquirió, ni podía adquirir jurisdicción sobre el menor.
Nuestro ordenamiento jurídico no requiere tan pere-grino resultado, en el que se le confiere a un adulto inmu-nidad absoluta de que se le juzgue en tribunal alguno por la comisión de un alegado asesinato, cuando él mismo es responsable de que el caso no se sometiese a tiempo a la Sala de Asuntos de Menores.
*59La defensa se apoya en nuestra decisión en Pueblo v. Andújar, 80 D.P.R. 822 (1958). Andújar se limita a esta-blecer que no puede procesarse o condenarse a un menor como un adulto en violación de los términos de la ley sobre menores delincuentes vigente a la fecha en que ocurrió la infracción que se le imputa. Andújar no trata la singular conjunción de hechos que se da en el caso de autos.
En Pueblo v. Tribunal Superior, 100 D.P.R. 80, 85 (1971), rehusamos declarar nulos los procedimientos ordi-narios diseñados para adultos cuando se desconocía la minoridad del acusado. El pleito de autos presenta unos hechos de que con menos razón debe beneficiarse el acu-sado. Fue el propio acusado quien provocó con sus repeti-das fugas el transcurso del tiempo y el aparente impasse surgido. El acusado pudo y debió, además, advertir al Estado que sus casos debían presentarse inicialmente ante la Sala de Asuntos de Menores. El acusado no puede bene-ficiarse de estos actos. Su conducta montó en derecho a una renuncia a que la Sala de Asuntos de Menores deter-minase si retenía o no jurisdicción sobre estos casos. Nada impide que se juzgue al acusado ante el Tribunal Superior. Véase: State v. Dehler, 102 N.W.2d 696 (1960).

Se revocará la resolución recurrida.